972 F.2d 346
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Calvin BLACK, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 92-5277.
United States Court of Appeals, Sixth Circuit.
Aug. 18, 1992.

Before MERRITT, Chief Judge, and MILBURN and RALPH B. GUY, Jr., Circuit Judges.

ORDER

1
Calvin Black appeals the district court's judgment denying his 28 U.S.C. § 2255 motion to vacate sentence.   Following a jury trial, Black was sentenced to 120 months in prison for possession with intent to distribute cocaine in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Black claimed that his conviction should be set aside because the evidence of his arrest and the seizure of cocaine should have been suppressed, his counsel was ineffective for failing to have that evidence suppressed, and for failing to appeal suppression hearing issues.   He further claimed that the prosecutor's closing argument violated his right to a fair trial.   The district court denied the motion as meritless.   See generally United States v. Timmreck, 441 U.S. 780 (1979).


3
On appeal, Black argues that his counsel was ineffective.


4
Upon review we conclude that the district court correctly dismissed the motion for the reasons stated in its January 13, 1992, judgment.   Accordingly, the district court's judgment is hereby affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.